Case 2:20-cv-16336-MCA-MAH Document 7 Filed 01/15/21 Page 1 of 4 PageID: 32




Peter Sullivan (NJ Bar # 53331992)
August T Horvath (pro hac vice application forthcoming)
Foley Hoag LLP
1301 Avenue of the Americas
New York, NY 10019
Telephone: 646-927-5500
Email: psullivan@foleyhoag.com
       ahorvath@foleyhoag.com

Attorneys for Defendants
Wakefern Food Corp.

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

VICTORIA SIDLE, individually and
on behalf of all others similarly      Case No. 2:20-cv-16336
situated,
                                        DEFENDANT’S NOTICE OF
                            Plaintiffs, MOTION TO DISMISS
               -against-                PLAINTIFF’S COMPLAINT

WAKEFERN FOOD CORP.,                   REQUEST FOR ORAL
                                       ARGUMENT

Defendant.                             Motion Returnable: February 16, 2021
Case 2:20-cv-16336-MCA-MAH Document 7 Filed 01/15/21 Page 2 of 4 PageID: 33




      PLEASE TAKE NOTICE that on February 16, 2021, or as soon thereafter

as the matter may be heard, Defendant Wakefern Food Corp. will move before the

Honorable Madeline Cox Arleo in Courtroom MLK 4A of the Martin Luther King

Building & U.S. Courthouse, 50 Walnut Street, Newark, New Jersey, for an entry

of an order dismissing Plaintiff’s Complaint. This Motion is brought pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim on which

relief may be granted.

      PLEASE TAKE FURTHER NOTICE that, in support of this Motion,

Defendant shall rely upon the accompanying brief submitted herewith, together

with any papers that Defendant may submit in reply to any opposition filed, along

with any additional argument the Court may consider. A proposed order is also

submitted herewith.

      PLEASE TAKE FURTHER NOTICE that Defendant requests oral

argument.
Case 2:20-cv-16336-MCA-MAH Document 7 Filed 01/15/21 Page 3 of 4 PageID: 34




Dated: January 15, 2021                 Respectfully submitted,

                                        /s/ Peter Sullivan
                                        Peter Sullivan
                                        August T. Horvath (pro hac forth
                                        coming)
                                        psullivan@foleyhoag.com
                                        ahorvath@foleyhoag.com
                                        FOLEY HOAG LLP
                                        1301 Sixth Avenue, 25th Floor
                                        New York, New York 10019
                                        Tel: (646) 927-5500
                                        Fax (646) 927-5599

                                        Attorneys for Defendant
                                        Wakefern Food Corp.
Case 2:20-cv-16336-MCA-MAH Document 7 Filed 01/15/21 Page 4 of 4 PageID: 35




                          CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January 2021, I caused a true and

correct copy of Defendant’s Motion to Dismiss Plaintiff’s Complaint, together with

the supporting Memorandum of Law, proposed order, and this Certificate to be

served on counsel of record for Plaintiff via the ECF system.




                                              /s/ Peter Sullivan
                                              Peter Sullivan




FH5225405.2
